144 U.S. 260 (1892)
McLANE
v.
KING.
No. 235.
Supreme Court of United States.
Argued and submitted March 24, 1892.
Decided April 4, 1892.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*262 Mr. M.F. Morris for appellants submitted on his brief.
Mr. A.G. Riddle (with whom was Mr. H.E. Davis on the brief) for appellees.
MR. JUSTICE BREWER delivered the opinion of the court.
The foreclosure proceedings transferred the legal title to the bridge to King & Son, and rendered the stock of the bridge company valueless. A transfer of the latter, if now possible, would be of no benefit to the plaintiffs, and is not desired by them. That it was supposed to be of value when the contract was made, and that it is now worthless, creates no liability against the Kings, unless they have wrongfully destroyed that supposed value. But it is not alleged that King & Son did not give full value for the notes and mortgage, or that they were illegally issued by the bridge company, or that they were paid in whole or in part, or that suit was brought before they matured, or a recovery obtained for a larger amount than was due. In other words, it is not shown that King & Son did other than exercise a legal right of collecting a just debt by foreclosure of the mortgage given to secure it. By so doing, they exposed themselves to no liability *263 to others for the indirect result of such legal act. The allegation that it was done with a fraudulent intent and purpose to obtain possession of the bridge, amounts to nothing. If the act was legal, it is not made illegal by a mere epithet.
So far as respects the charge, that it was the understanding and agreement that the stock should be good and valuable stock, worth fully dollar for dollar in the public market, it is enough to say that the contract, which is in writing and attached to the bill, contains no such provision. There is no stipulation whatever, expressed or suggested in that contract, other than for the transfer of this specified stock. Ruckman took the chances of its value.
The decision of the Circuit Court was right, and the decree is
Affirmed.